              Case 2:19-cv-01692-KJN Document 61 Filed 08/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10 KULVINDER SINGH,                                      Case No. 2:19-cv-01692-KJN

11                                Plaintiff,
                                                         [PROPOSED] ORDER
12 v.

13 ISABEL GUZMAN, Administrator, U.S. Small
   Business Administration,
14
                            Defendant.
15

16

17         The parties having stipulated to the same, IT IS HEREBY ORDERED that Plaintiff Kulvinder
18 Singh may serve additional interrogatories beyond the 25 interrogatories permitted by Federal Rule
19 of Civil Procedure 33(a)(1) on Defendant Isabel Guzman. Defendant may still object to the

20 interrogatories on any other basis permitted by Rule 26 or other law.

21

22 IT IS SO ORDERED.

23

24

25 Dated: August 20, 2021

26

27

28

     STIPULATION                                     3
